Citation Nr: 1508612	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  09-48 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to the Veteran's service connected knee disabilities.  

2.  Entitlement to an increased rating for chondromalacia of the left knee, evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a right knee replacement due to a history of chondromalacia and degenerative arthritis, evaluated as 30 percent disabling.  

4.  Entitlement to extension of a temporary total rating beyond April 30, 2008 based on the need for convalescence following surgery for total right knee replacement. 

5.  Entitlement to a temporary total rating based on the need for convalescence following surgery for replacement of the right hip.  

6.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1971.  He served in Vietnam and earned the Purple Heart and Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decisions of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA); which denied service connection for bilateral hip disabilities and posttraumatic stress disorder (PTSD); increased ratings for right and left knee disabilities, and extension of a temporary total rating for convalescence beyond May 1, 2008.  The Veteran also perfected an appeal of an April 2010 rating decision that denied entitlement to a temporary total rating for convalescence for a total hip replacement. 

The RO granted service connection for PTSD in a December 2013 rating decision.  This is considered a complete grant of the benefit sought with regard to that issue. 

The Veteran appeared at a hearing before the undersigned in January 2015.  A transcript is in the record.  

The issues of entitlement to service connection for a bilateral hip disability, to include as secondary to the Veteran's service connected knee disabilities; entitlement to increased ratings for left and right knee disabilities, entitlement to a temporary total rating based on the need for convalescence following surgery for replacement of the right hip; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

There is no regulatory or legal provision that would permit extension of the temporary total rating for convalescence beyond April 30, 2008.  


CONCLUSION OF LAW

The criteria for entitlement to an extension of a temporary total rating beyond April 30, 2008 based on the need for convalescence following surgery for total right knee replacement have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.30 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

As discussed below, there is no legal entitlement to a temporary total rating beyond April 30, 2008.  The notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004); see Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In any event, the Veteran was provided with complete VCAA notification in letters dated June 2008 and April 2009.  The Board recognizes that the Veteran did not submit a claim for an increased rating for his left knee.  The RO increased the rating for this disability on their own volition based on the results of an August 29, 2008 VA examination conducted in conjunction with the claim for a higher rating for the right knee.  The Veteran then submitted a notice of disagreement with the increased rating assigned by the RO.  Therefore, portions of the notice were not supplied until after the initial adjudication of the claims.  However, this did not result in any harm to the Veteran, as the claims have been readjudicated since receipt of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded VA examinations of his knee disabilities.  These examinations address all rating criteria.  The Veteran's VA treatment records have also been obtained through August 2013, and he did not report any more recent VA treatment for the knees at the January 2015 hearing.  He has not identified any pertinent private medical records, and he has not alleged that his knee disabilities have become worse since the most recent VA examination in August 2012.  

The Veteran appeared at a hearing before the undersigned in January 2015.  The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the undersigned engaged the Veteran and his representative in a discussion regarding the symptoms attributable to Veteran's knee disabilities, to include their effect on his employability.  There was also a discussion of relevant evidence.  There was no explicit discussion of entitlement to extension of the temporary total rating; but because there is no legal entitlement to this benefit, further discussion could not have aided the Veteran in substantiating his claim.  Hence there was no prejudice.  

Extension of Temporary Total Rating

The Veteran's contends that he was entitled to an extension of a 100 percent rating beyond April 30, 2008 for convalescence following surgery for a total right knee replacement.  Subsequent communications indicate that he was instead asking for a temporary total rating following surgery for his total right hip replacement.  However, this issue remains before the Board.  

A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  Such total rating will be followed by appropriate schedular ratings.  Total ratings will be assigned under this section if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more.  A total rating may be extended for one, two or three months beyond the initial three months for any of the bases cited above, and extensions of one or more months up to six months beyond the initial six months period may be made for surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

In the case of the prosthetic replacement of a knee; however, the Veteran is only entitled to the temporary total rating under 38 C.F.R. § 4.30 for one month following discharge from hospitalization with a 100 percent rating thereafter being in effect for one year after the expiration of the one month of § 4.30 benefits.  38 C.F.R. § 4.71a, Note (1) following Diagnostic Code 5056.  

The Veteran was hospitalized on February 26, 2007 to undergo the right knee replacement.  He was discharged on March 6, 2007.  He was entitled to a temporary total rating for one month beginning April 1, 2007 (the first day of the month following hospital discharge) and a 100 percent rating for one year beginning May 1, 2007.  Diagnostic Code 5055.  This is precisely the rating he was awarded in the May 18, 2007 rating decision.  

The Veteran received a greater benefit under Diagnostic Code 5055 than he would have been entitled to under 38 C.F.R. § 4.30 alone, because the latter regulation would have permitted a total rating for, at most 12 months; while Diagnostic Code 5055, in combination with § 4.30 provided a total rating for 13 months.  There is no legal entitlement to extension of a total rating based on 38 C.F.R. § 4.30.  The question of entitlement to a higher, including the possibility of a total rating on an extraschedular basis will be considered when the increased rating claims are considered by the Board on the merits.


ORDER

Entitlement to an extension of a temporary total rating beyond April 30, 2008 based on the need for convalescence following surgery for total right knee replacement is denied. 
REMAND

The Veteran contends that he has developed bilateral hip disabilities as a result of his service connected knee disabilities.  He believes that this is the result of an altered gait.  A VA opinion that addressed the Veteran's claims was obtained in January 2009.  The VA examiner reviewed the Veteran's claims folder.  He opined that current medical literature indicates that degenerative changes in one joint are not caused by degenerative changes in another joint.  Therefore, he opined it was less likely than not that the degenerative joint disease of the hips was due to the service connected knee conditions.  

The opinion did not address whether the Veteran's service connected knee disabilities may have aggravated the hip disabilities.  Secondary service connection may be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Second, the January 2009 VA examiner did not specifically address the Veteran's contentions, and supporting evidence that an altered gait from his knee disabilities caused the hip disabilities.  

The issue of entitled to a temporary total rating for convalescence following his September 2009 surgery for a total right hip replacement under the provisions of 38 C.F.R. § 4.30 inextricably intertwined with the claim for service connection for hip disabilities.  Similarly, the outcome of the claim for TDIU will potentially be impacted by the claims for service connection, and may also be impacted by the assignment of a separate rating for instability of the right knee.  Consideration of this matter must also be deferred.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The Veteran's testimony indicated that his knee disabilities had worsened since the last VA examination in 2012.  He reported that treatment providers had informed him that his right knee replacement was failing.  He also asserted that the ranges of motion for the right and left knee disabilities had been reversed in the examination report.  He also reported ongoing VA treatment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to treatment of the bilateral hip and knee disabilities since August 2013. 

2.  Schedule the Veteran for a VA examination for his hip disability claim.  All indicated tests and studies should be conducted.  The record should be made available for review by the examiner, and the examination report must state that it has been reviewed.  The examiner should answer the following questions:

a) Is it as likely as not that one or both of the Veteran's hip disabilities was incurred due to one or both of his service connected knee disabilities?  Please identify the relevant joints.  

b) If the examiner opines that one or both of the hip disabilities was not incurred due to the service connected knee disabilities, is it as likely as not that the hip disability or disabilities was aggravated (increased in severity beyond natural progression) due to the service connected knee disabilities?  

c) If the examiner opines that one or both hip disabilities were aggravated by the knee disabilities, can a baseline in severity of the hip disability prior to aggravation be established?  If so, please describe this baseline.  

The reasons for all opinions should be provided.  The examiner should address any medical texts or studies in the record that support the Veteran's contentions that a knee disability can cause a hip disability through either altered gait or any other factor.  If the examiner is unable to express any portion of this opinion without resort to speculation, the reasons and bases for this opinion should be provided.  Any outstanding evidence that might enable the opinion to be provided should be identified.  

4.  Afford the Veteran a VA examination to evaluate the current severity of his knee disabilities.  The examiner should review the claims folder.  The examiner should report ranges of knee motion; including is any additional loss of motion due to functional factors; the severity of any instability or subluxation; and the residual of the right knee replacement.

The examiner should also provide an opinion as to whether the knee disabilities in combination with the other service connected disabilities would prevent the Veteran from engaging in gainful employment consistent with his education and experience.  The examiner should state whether the opinion would be different if the hip disabilities were considered service connected.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


